Freedman, J.,
dissenting. I do not agree with the conclusion of the majority as to the standard of proof to be applied in determining whether a violation of pro*814bation has occurred. Because I believe that this case must be remanded to the trial court for a new hearing to determine whether a violation of a condition of probation has been established by the proper standard of proof, I respectfully dissent.
There are a number of areas in the majority opinion with which I am in complete agreement. I agree that the phrase “reliable and probative evidence” in General Statutes § 53a-32 (b) “concerns the nature of the evidence to be considered but is unrelated to the standard of proof that the court should apply in deciding the factual question of whether a violation of probation has occurred.” I agree that the “burden of proof in a revocation proceeding necessarily differs from that in a criminal proceeding because the goals of probation differ from those of criminal incarceration” and that the “standard of proof needed to find a violation of probation is less than proof beyond a reasonable doubt.” Finally, I agree that, under Connecticut case law, the standard of proof in determining whether there has been a violation of probation is “reasonable satisfaction.”
I disagree, however, with the majority’s conclusion “that the reasonable satisfaction standard is a lesser standard of proof than the preponderance of the evidence standard . . . .” I would hold that reasonable satisfaction is the same as a preponderance of the evidence. Preponderance of the evidence means “simply that ‘the evidence must, when considered fairly and impartially, induce a reasonable belief that the fact in issue is true.’ ” State v. Warren, 169 Conn. 207, 213, 363 A.2d 91 (1975). The evidence must be “more convincing as worthy of belief than that which is offered in opposition thereto.” Ballentine’s Law Dictionary (3d Ed.), p. 980. Can anyone seriously argue that one can be reasonably satisfied of the existence of a fact if there *815is anything less than a reasonable belief that such fact is more worthy of belief than that offered in opposition thereto?
Moreover, I believe that a preponderance of the evidence standard is required by our constitutional guarantees of due process of law. In Gagnon v. Scarpelli, 411 U.S. 778, 93 S. Ct. 1756, 36 L. Ed. 2d 656 (1973), the United States Supreme Court held that the loss of liberty attendant on a revocation of probation is sufficient to invoke the due process guarantees set forth in Morrissey v. Brewer, 408 U.S. 471, 92 S. Ct. 2593, 33 L. Ed. 2d 484 (1972). The Morrissey court specifically concluded that constitutional due process mandates a final revocation hearing which “must be the basis for more than determining probable cause . . . (Emphasis added.) Id., 488. The decision to revoke probation involves “a retrospective factual question whether the probationer has violated a condition of probation.” (Emphasis added.) Black v. Romano, 471 U.S. 606, 611, 105 S. Ct. 2254, 85 L. Ed. 2d 636 (1985). It is therefore insufficient to revoke probation based on a belief that a violation may have occurred, which is all that is required for a finding of probable cause; Texas v. Brown, 460 U.S. 730, 742, 103 S. Ct. 1535, 75 L. Ed. 2d 502 (1983) (defining probable cause); Three S. Development Co. v. Santore, 193 Conn. 174, 175, 474 A.2d 795 (1984) (same); without demanding that the belief be determined to be correct or more likely to be true than false.
The majority, however, comes perilously close to equating the reasonably satisfied standard with a mere finding of probable cause. They bolster their affirmance of the trial court’s judgment with the fact that the charges against the defendant were still pending and that “[t]he pendency of these charges indicates that not only did the officer at the scene believe there was probable cause to arrest the defendant for the crimes with *816which he was charged, but also [the] . . . trial court must have found probable cause for the arrests at the time of the defendant’s arraignment.” If only a finding of probable cause was required, there would be no necessity to hold a hearing on the issue of whether the defendant has violated a condition of probation subsequent to the finding of probable cause at the time of arraignment.
Since a violation of probation hearing can result in the revocation of the conditional liberty created by probation, I would hold that the due process clauses of both the federal and state constitutions require nothing less than a finding that a violation of the conditions of probation must be established by, at least, a preponderance of the evidence. Moreover, as the majority points out, “[a] revocation of probation hearing has two distinct components, and two purposes.” I do not believe that requiring proof by a preponderance of the evidence in the first component, wherein the court determines if a violation of a condition of probation has occurred, will in any way interfere with the broad discretion accorded to the trial court in the second component, wherein the court determines whether probation should be revoked because the beneficial aspects of probation are no longer being served. Black v. Romano, supra, 611.
As it is impossible to tell what standard of proof was applied by the trial court other than its statement that it heard “reliable and appropriate evidence,” which we all agree is not a standard of proof, I would reverse the judgment of the trial court and remand the matter for a new hearing. Kavarco v. T.J.E., Inc., 2 Conn. App. 294, 297, 478 A.2d 257 (1984).1 At that new hear*817ing, the trial court must determine whether the state has proven by a preponderance of the reliable and probative evidence that the defendant has violated a condition of his probation.

 I am aware that Kavarco states that where “the trial court is silent as to the standard of proof used, it will be assumed that one ordinarily applied in most civil cases, that of a fair preponderance of the evidence, was used. ” Kavarco v. T.J.E., Inc., 2 Conn. App. 294, 297, 478 A.2d 257 (1984). I do *817not, however, believe that that assumption is applicable here for two reasons. First, a probation revocation proceeding is not the usual civil case. Second, as the majority notes, “[although it is clear that Connecticut cases apply a reasonable satisfaction standard, none of the cases defines the standard.” Because no appellate court in this state has heretofore defined the reasonable satisfaction standard applicable in a probation revocation proceeding, it would be inappropriate to engage in any assumptions regarding the trial court’s decisional process in light of the constitutional interests at stake.